Title: Thomas Boylston Adams to Abigail Adams, 2 March 1793
From: Adams, Thomas Boylston
To: Adams, Abigail


My dear Mother
Philadelphia 2d: March 1793
I am grieved to hear of the fresh return of your old persecuter the Ague; I had flattered myself that the Air & Climate of New England would chase away all Billious complaints. I am suspicious that the Bark of which so free use is made in this disorder will not effectually remove it, at least I have found it the case with myself. There is a weed known here by the name of Cardis, which is much used in this disorder, and I think it has proved serviceable to me; I can’t recollect ever to have heared of it in Massachusetts, but wish you could get some of it for trial. My own health has been better this, than the last winter, but I have periodical returns of what I think the seeds of an Ague. However I don’t live in continual dread of it—if it comes I must stand the charge, & endeavor to conquer it.
The arrival of Col: & Mrs: Smith was unexpected, but not the less agreeable. The Col, has been, & still is, in this City; I rejoice to hear of his success, which (he says and I have no reason to suspect the truth of it) has placed him & his Family in eligible circumstances. You will have the satisfaction to see them & learn more fully the circumstances—
I wrote you some time since concerning our furniture, & wish you to think what arrangements will be most proper, so that I may know in season what measures to take— Nothing is determined concerning them, and (as usual) you must be applied to in the last resort.
The old business of hunting down the secy of the Treasury has employed a considerable share of the present session, of which this is the last day— He has risen superior to all the unmanly insinuations that have been promulged against him; and it must be the ardent prayer of every honest patriot that he may still maintain his superiority. My Father will inform you the tenor of Giles’s Resolutions which have been canvassed the three last days; It will suffice for me to say that so far as I hear they are universally condemned; and the large majority against them, speaks the truth of my information.
Your good friend Mrs: Powell, directs me to give her love: to you, and to say, that I am a very sad young man, for not visiting her Family; this is what Mr. Hill calls a homely compliment to me; and I might say with great truth, (as I did last night to him in his own house) had it come from him, that with him it was certainly homely. I must relate this little anecdote for your amusement, otherwise you won’t understand what I meant above. A party, of whom I had the honor to make one, were invited to sup with Mr: Hill on the 1st: of March. It consisted of Col & Mrs: Hamilton; Genl & Mrs: Knox, Mr & Mrs: Wolcott, Mr: Breck & Family, Mr. & Mrs: Peters Mr: Dalton and Family & Col. Smith; the younger class, were Mr: & Mrs. G Harrison, Miss Knox Miss Patty Meredith Miss Peggy Clymer, and one or two others, beside four or six young Gentlemen; after dancing a little and making merry we were called to a splendid supper which was not a little enlivened by the presence of Judge Peters who sung one or two fine songs—the greater part of the company retired at half past eleven, and at twelve all were gone except Miss Meredith & Miss Clymer, whose carriage had not arrived; I perceived these young Ladies had come without a gallant and therefore requested permission to see them safe home. The ladies grew impatient; we were some what fatigued by dancing, and I belive, (at least I speak for myself) had rather more inclination for the pillow of repose, than for the company of the Graces, (including Mr. Hill) during this suspence, endeavoring to keep each other awake, we indulged in what Mr. Hill termed homely compliments, and when he made the remark he happened to address Miss Meredith. Without adverting to the particular appropocity of the pun, of which Mr Hill is remarkably fond, I observed that those compliments coming from him were most assuredly homely, meaning only, that as he was in his own house, they implied hospitality, of which nature they were, for I think he offered the ladies his embroydered bed—however as ill luck would have it, a young gentleman present took the pun in a different and less favorable sense, and sett up a titter which communicated like wild fire till it was universally understood I preserved my muscles as smooth as the nature of the case would admit, and by a few subsequent observations, strongly emphacised, turned it off tollerably well; & without giving offence. Soon after the carriage for the ladies came, and I had the pleasure to land them safely home at a little past one o Clock.
Thus I have given you a history of one Party of this season, the only one I have attended that afforded even one incident worth relating; in fact I apologise for this, which, if other matter had been so readily at hand, should have supplied its place.
I am your dutifull son
Thomas B Adams
PS I must request you not to mention this Annecdote of Mr H—— to any one coming to Philada for I should forfeit all his good offices were he to know how I understood the above—
